Case: 1:21-cv-00373-CAB Doc #: 1-1 Filed: 02/17/21 1 of 13. PageID #: 8


                                                         REDACTED



  EXHIBIT A
            Case: 1:21-cv-00373-CAB Doc #: 1-1 Filed: 02/17/21 2 of 13. PageID #: 9




                                           NAILAH K. BYRD
                                   CUYAHOGA COUNTY CLERK OF COURTS
                                                   1200 Ontario Street
                                                  Cleveland, Ohio 44113




                                             Court of Common Pleas


                                   New Case Electronically Filed: COMPLAINT
                                             January 11,2021 15:05


                                          By: RONALD A. APELT 0046621

                                              Confirmation Nbr. 2153602



  ROBERT DUNCAN, ET AL.                                                   CV 21 942779

          vs.
                                                                Judge: STEVEN E. GALL
  MILLER PIPELINE, LLC, ET AL.




                                                   Pages Filed: 6




Electronically Filed 01/11/2021 15:05/ /CV21 942779 / Confirmation Nbr. 2153602 / CLLMD
           Case: 1:21-cv-00373-CAB Doc #: 1-1 Filed: 02/17/21 3 of 13. PageID #: 10




                                      IN THE COURT OF COMMON PLEAS
                                          CUYAHOGA COUNTY, OHIO


    ROBERT DUNCAN                                             )         CASE NO.
    521 Gridley Avenue                                        )
    Akron, OH 44306                                           )         JUDGE:
                                                              )
    and                                                       )
                                                              )         COMPLAINT
    PEGGY DUNCAN                                              )
    521 Gridley Avenue                                        )
    Akron, OH 44306                                           )
                                                              )
                               Plaintiffs,                    )
                                                              )
    vs.                                                       )
                                                              )
    MILLER PIPELINE, LLC                                      )
    Attn: Legal Claims                                        )
    8850 Crawfordsville Road                                  )
    Indianapolis, IN 46234                                    )
                                                              )
    and                                                       )
                                                              )
    MILLER PIPELINE, LLC                                      )
    Attn: Legal Claims                                        )
    5250 Brookpark Road                                       )
    Cleveland, OH 44129                                       )
                                                              )
    and                                                       )
                                                              )
    MILLER PIPELINE, LLC                                      )
    c/o National Registered Agents, Inc.                      )
    4400 Easton Commons Way, Ste. 125                         )
    Columbus, OH 43219                                        )
                                                              )
                               Defendants.                    )




Electronically Filed 01/11/2021 15:05 / / CV 21 942779 / Confirmation Nbr. 2153602 I CLLMD
           Case: 1:21-cv-00373-CAB Doc #: 1-1 Filed: 02/17/21 4 of 13. PageID #: 11



             Now come the Plaintiffs, by and through counsel, and for their Complaint against the

     Defendant state as follows:

                                          PRELIMINARY STATEMENTS:

     1.      Plaintiffs Robert and Peggy Duncan are a married couple, both over the age of fifty (50),

     and who currently reside in Akron, Ohio. At all times relevant herein. Plaintiffs Robert and

     Peggy Duncan (“Mr. & Mrs. Duncan”) had previously been employees of the Defendant Miller

     Pipeline, LLC.

     2.      At all times relevant herein. Defendant Miller Pipeline, LLC (“Defendant”) conducted

     business in Cuyahoga County, Ohio, as well as throughout Ohio, and have their headquarters

     located in Indianapolis Indiana. At the time of the events in question, Defendant conducted and

     did business throughout Northeast Ohio and in and around the Cleveland-Akron area.

     3.      Mr. & Mrs. Duncan allege that they were discriminated against in their employment

     based upon their age (over 40), to wit, Defendant through its agents/employees/supervisors failed

     to recall them for work, which ultimately led to their constructive discharge/termination from

     their employment with Defendant. This adverse employment action which Mr. & Mrs. Duncan

     allege was based on their age, was in violation of Ohio law and Ohio Revised Code §4112.02.

                                              STATEMENT OF FACTS:

     4.      Mr. & Mrs. Duncan began their employment with Defendant Miller Pipeline, LLC in and

     around the summer of 2017. Specifically, Mr. & Mrs. Duncan held the position as “Flaggers”,

     and worked on a part-time basis with Defendant at various construction locations in the

     Cuyahoga County areas, primarily through the Spring, Summer and Fall months and continued

     to the end of each year.




Electronically Filed 01/11/2021 15:05 / / CV 21 942779 / Confirmation Nbr. 2153602 I CLLMD
           Case: 1:21-cv-00373-CAB Doc #: 1-1 Filed: 02/17/21 5 of 13. PageID #: 12



     5.       Mr. & Mrs. Duncan primarily worked out of Defendant’s local yard located at or around

     5250 Brookpark Road, in Cleveland, Ohio, located within Cuyahoga County. Their positions as

     “Flaggers” were held by Mr. & Mrs. Duncan until they were notified that they would not be

     called back to work, despite being able to do so, on or about July 16, 2020.

     6.      At the time of the events in question, Mr. & Mrs. Duncan were usually assigned to work

     by one of Defendant’s supervisors, Jeff Pfizer, who was the supervisor for all “Flaggers” in the

     northeast Ohio division of Defendant’s company.

     7.      At all times relevant herein, Defendant’s agent/employee/supervisor, Jeff Pfizer, was

     working within the course and scope of his agency/employment with Defendant at the time of

     the events at issue.

     8.      Beginning in and around January of 2020, Defendant’s agent/employee/supervisor, Jeff

     Pfizer, told both Mr. & Mrs. Duncan that they would be called back in March 2020 as was the

     custom as service crews would be needed at that time.

     9.       Subsequent to that time, Mr. & Mrs. Duncan routinely texted/contacted Defendant’s

     agent/employee/supervisor, Jeff Pfizer, throughout March, April and into early Summer as to

     when they would be getting back to work and were told that delays were taking place due to

     issues surrounding Covid/Corona Virus.

     10.      Mr.     &     Mrs.      Duncan       continued      to    make      calls/texts   to   Defendant’s

     agent/employee/supervisor, Jeff Pfizer, between May and early July of 2020 regarding when they

     were going to be called back, and at times, received no response to their calls or texts.

     11.     Mr. & Mrs. Duncan had been a part of the same “Flagger” crew, consisting of eight (8)

     people, over the course of the years they had previously worked for Defendant, including 2017,

     2018, and 2019.




Electronically Filed 01/11/2021 15:05 / / CV 21 942779 / Confirmation Nbr. 2153602 I CLLMD
           Case: 1:21-cv-00373-CAB Doc #: 1-1 Filed: 02/17/21 6 of 13. PageID #: 13



     12.     Mr. & Mrs. Duncan were the only individuals from their crew who were not called back

     to their crew in 2020 by Defendant.

     13.     Ultimately,     on    July    16,    2020,    Mrs.     Duncan      sent   a     text   to   Defendant’s

     agent/employee/supervisor, Jeff Pfizer, inquiring as to when they were going to be called back to

     work and Defendant’s agent/employee/supervisor, Jeff Pfizer, informed Mrs. Duncan that they

     would not be called back, essentially terminating their employment and constituting a

     constructive discharge.

     14.     At no time during the course of the year 2020 were Mr. & Mrs. Duncan ever recalled

     back to work by Defendant through any of its agents/employees/supervisors.

     15.     Defendant’s actions, thru its agents/employees/supervisors, including its Northeast Ohio

     Supervisor, Jeff Pfizer, were actions whereby Mr. & Mrs. Duncan were treated differently than

     other similarly situated employees in failing to call them back to work on said “Flagger” crew

     and they were the only individuals not called back to their normal crew.

     16.     Mr. & Mrs. Duncan were never provided anything in writing as to why they were the only

     individuals not being brought back and later learned that two (2) new “Flaggers” for that crew

     took their place in 2020 on the crew, one of which was the niece of a District Manager for

     Defendant and one of which was a relative of a local Union Steward, both Flaggers (female)

     were under the age of forty (40).

     17.     Mr. & Mrs. Duncan, as a result of this constructive discharge and termination, lost wages,

     benefits and other damages not yet fully known.

                                       COUNT I: AGE DISCRIMINATION:

     18.     Mr. & Mrs. Duncan hereby incorporate by reference each and every allegation set forth

     previously in their Complaint as if the same had been fully rewritten herein.




Electronically Filed 01/11/2021 15:05 I I CV 21 942779 I Confirmation Nbr. 2153602 I CLLMD
           Case: 1:21-cv-00373-CAB Doc #: 1-1 Filed: 02/17/21 7 of 13. PageID #: 14



     19.     Asa result of the above mentioned actions of Defendant’s agents/employees/supervisors,

     including its local Supervisor, Jeff Pfizer, Mr. & Mrs. Duncan were subjected to age

     discrimination through the actions of Defendant’s agents/employees/supervisors which was

     directed towards them, in failing to call them back to work at any point in 2020, despite their

     ability to work, as well as Defendant’s agents/employees/supervisors treatment of them, which

     actions/conduct differed from other similarly situated individuals, and was based upon their age,

     in violation of Ohio law and Ohio Revised Code §4112.02.

     20.       As a direct and proximate result of this age discrimination, Mr. & Mrs. Duncan suffered

     adverse     employment        actions,     including,     but    not     limited    to,   their   constructive

     discharge/termination from Defendant and as a result lost wages, benefits and other damages.

                                        COUNT II: PUNITIVE DAMAGES:

     21.     Mr. & Mrs. Duncan hereby incorporate by reference each and every allegation set forth

     previously in their Complaint as if the same had been fully rewritten herein.

     22.     Defendant’s conduct towards Mr. & Mrs. Duncan, through the actions and inactions of

     Defendant’s        agents/employees/supervisors,          which        resulted    in     their   constructive

     discharge/termination from employment based upon their age, entitle Mr. & Mrs. Duncan to an

     award of punitive damages from Defendant, since the Defendant was aware of the discriminatory

     practices and failed to provide any relief to Mr. & Mrs. Duncan, and failed to call them back to

     employment instead choosing to constructively discharge/terminate them.

     23.     Defendant’s conduct in constructively discharging/terminating Mr. & Mrs. Duncan, and

     in subjecting them to the above discriminatory practices based on their age, is conduct attended

     by circumstances of malice and wanton and willful conduct, entitling Mr. & Mrs. Duncan to

     exemplary and/or punitive damages.




Electronically Filed 01/11/2021 15:05 / / CV 21 942779 / Confirmation Nbr. 2153602 I CLLMD
           Case: 1:21-cv-00373-CAB Doc #: 1-1 Filed: 02/17/21 8 of 13. PageID #: 15



             WHEREFORE, Plaintiffs Robert and Peggy Duncan request this honorable Court to

     provide the following relief:

     A.      Providing an award to Plaintiffs Robert and Peggy Duncan for their lost wages, benefits

     and other damages for their constructive discharge/termination in an amount to be determined by

     this Court;

     B.      Award attorney fees as provided by law;

     C.      Award damages against Defendant for its willful, wanton and egregious conduct in an

     amount to be determined at Trial;

     D.      Any and other further relief that this Court deems just and proper.

                                                         Respectfully submitted,


                                                                    /i.               ______
                                                         RONALD A. APELT (0046621)
                                                         Attorney for Plaintiffs Robert & Peggy Duncan
                                                         Apelt Law Firm, LLC
                                                         20600 Chagrin Boulevard, Suite 400
                                                         Shaker Hts., OH 44122
                                                         (216)658-7046
                                                         (216) 658-7049 Fax
                                                         Email: RonApelt@apeltlawfirm.com




Electronically Filed 01/11/2021 15:05 / / CV 21 942779 / Confirmation Nbr. 2153602 I CLLMD
Case: 1:21-cv-00373-CAB Doc #: 1-1 Filed: 02/17/21 9 of 13. PageID #: 16
Case: 1:21-cv-00373-CAB Doc #: 1-1 Filed: 02/17/21 10 of 13. PageID #: 17
Case: 1:21-cv-00373-CAB Doc #: 1-1 Filed: 02/17/21 11 of 13. PageID #: 18
Case: 1:21-cv-00373-CAB Doc #: 1-1 Filed: 02/17/21 12 of 13. PageID #: 19
Case: 1:21-cv-00373-CAB Doc #: 1-1 Filed: 02/17/21 13 of 13. PageID #: 20
